Citation Nr: 0728354	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In a February 1996 decision which was subsequently 
affirmed by the U. S. Court of Appeals for Veterans Claims 
(Court), the Board determined that the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for psychiatric disability..

2.  The evidence associated with the claims file subsequent 
to the February 1996 Board decision is either cumulative or 
redundant of the evidence previously of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).
	
Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided a copy of the 
July 2001 rating decision on appeal which notes that service 
connection for psychiatric disability had previously been 
denied because there was no competent evidence of his claimed 
psychiatric disability in service or within one year of his 
discharge from service.  In a September 2001 letter, the RO 
informed the veteran of the definition of new and material 
evidence and that medical evidence showing that his claimed 
disability was present within one year of his discharge from 
service would be new and material.  This letter also informed 
him of the assistance VA would provide to obtain evidence on 
his behalf.  In a March 2004 letter, the originating agency 
provided the veteran with a detailed letter concerning the 
information and evidence he should submit and the assistance 
that VA would provide.  This letter specifically informed him 
that he should submit all pertinent evidence in his 
possession.  The veteran was also provided notice with 
respect to the disability-rating and effective-date elements 
of his claim in the January 2007 supplemental statement of 
the case.  Although the veteran was not provided complete 
VCAA notice before the initial adjudication of the claim, the 
originating agency did readjudicate the claim after the 
receipt of all pertinent evidence.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that all service medical records and 
available post-service medical records have been obtained.  
The Board notes that the veteran contends that he was treated 
for psychiatric problems in 1970 in Iwakuni, Japan.  However, 
after diligent efforts, the RO was unable to locate or obtain 
copies of any such treatment records and therefore, the Board 
must assume that the records do not exist.  Neither the 
veteran nor his representative has identified any available 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran contends that he was first treated for 
psychiatric problems in 1970 while on active duty in Japan.  
He claims further that he requested counseling in September 
or October of 1970, but that he saw a physician who only 
prescribed him medication.  He also claims that he remained 
ill for the remainder of his time in the service and that he 
began seeing a variety of doctors for his psychiatric 
disability in 1977.

In a February 1996 decision, the Board determined that the 
veteran had not submitted evidence of a well-grounded claim 
for service connection for psychiatric disability based on 
the absence of medical evidence of a chronic acquired 
psychiatric disorder in service or until 1977.  

The evidence added to the record since the October 1985 
decision includes the veteran's own statements linking his 
current psychiatric disability to his military service.  His 
statements are essentially cumulative in nature since similar 
statements of the veteran were previously of record.  
Moreover, this evidence is not material since laypersons, 
such as the veteran, are not qualified to render opinions 
requiring medical expertise.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

The pertinent medical evidence added to the record since the 
Board decision is essentially cumulative in nature because it 
continues to show the presence of psychiatric disability in 
1977 and thereafter and does not include any medical evidence 
of a nexus between a current psychiatric disability and the 
veteran's military service.  Accordingly, it is not new.


Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of a claim for service 
connection for psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


